DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 11, 2022.
Claims 1, 4, 6-8, and 15 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 8, and 15 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed March 11, 2022 regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2017/0142044) (hereinafter Ball) in view of Zhang et al. (US 2019/0197187) (hereinafter Zhang), and in further view of Chung et al. (US 2011/0137727) (hereinafter Chung).
Regarding claim 1, Ball teaches a method comprising: obtaining a log, the log including actions performed by users in relation to entities (see Fig. 2,  Fig. 11, para [0004], para [0124], discloses logged interaction log for users actions relating to different entities in a social networking system); storing, in a vector space and based on the log of actions, a respective entity vector for each of the entities, a respective action vector for each of the actions, and a respective user vector for each of the users (see Figs. 1-2, para [0033-0034], para [0040-0041], discloses an index of nodes and edges of social graphs in data stores, for entities , actions, and users); in response to receiving an indication that a particular user of the users performed a particular action of the actions in relation to a particular entity of the entities (see Figs. 3a-c, para [0011], para [0071-0072], discloses obtaining scores based on signal values indicating an users interaction with comments); selecting, from the vector space, a particular user vector for the particular user, a particular action vector for the particular action, and a particular entity vector for the particular entity (see Figs. 4A-5B, para [0074], para [0097], discloses selecting comments be up-ranked comments  or down-ranked comments based on signal values indicating user interaction with comments).
Ball does not explicitly teach determining a resultant vector in the vector space based on a combination of the particular entity vector, particular action vector, and the particular user vector, each component of each of the particular entity vector, the particular action vector, and the particular user vector being a floating-point number; selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector; and providing an indication of the entity and the action that corresponds to the combination that was selected.
Zhang teaches determining a resultant vector in the vector space based on a combination of the particular entity vector, particular action vector, and the particular user vector, each component of each of the particular entity vector, the particular action vector, and the particular user vector being a floating-point number (see Fig. 1, Fig. 4, Fig. 7, para [0018], para [0061], discloses determining n-dimensional space (resultant vector) based on set of video file audio streams, corresponding to sets of labels submitted to social network (particular entity vector), a particular action performed by a user associated with a user node toward a concept associated with a concept node, and particular user interaction with video file audio stream (particular user vector)).
Ball/Zhang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball to include a resultant vector from disclosure of Zhang. The motivation to combine these arts is disclosed by Zhang as “the number of dimensions used may be determined by the neural network based on optimizing the need to differentiate different types of audio files while reducing computational expense” (para [0039]) and including a resultant vector is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bell/Zhang do not explicitly teach selecting a combination of a single entity vector of the respective entity vectors and a single action vector of the respective action vectors that is closest to the resultant vector; and providing an indication of the entity that corresponds to the single entity vector and an indication of the action that corresponds to the single action vector in the combination.
Chung teaches selecting a combination of a single entity vector of the respective entity vectors and a single action vector of the respective action vectors that is closest to the resultant vector (see Figs. 7A-B, para [0111-0112], para [0123], discloses selecting a combination of a selectable media guidance object ‘sun’ (single entity vector) and a selection of a ‘planet’ (single action vector) representing interactions associated with an identified media asset (resultant vector)); and providing an indication of the entity that corresponds to the single entity vector and an indication of the action that corresponds to the single action vector in the combination (see Figs. 7A-B, para [0119-120], para [0130-0131], discloses indicating ‘planet’ objects represent movies of ‘sun’ genre object, providing a relevance of the ‘planet’ selectable media guidance objects corresponding to ‘sun’ selectable media guidance object in combination).
Ball/Zhang/Chung are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball/Zhang to select a combination of entity and action from disclosure of Chung. The motivation to combine these arts is disclosed by Chung as “many viewers desire a form of media guidance through an interface that allows viewers to efficiently navigate media selections and easily identify media that are they may find important or desirable” (para [0041]) and selecting a combination of entity and action is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Ball teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining a log, the log including actions performed by users in relation to entities (see Fig. 2,  Fig. 11, para [0004], para [0124], discloses logged interaction log for users actions relating to different entities in a social networking system); storing, in a vector space and based on the log of actions, a respective entity vector for each of the entities, a respective action vector for each of the actions, and a respective user vector for each of the users (see Figs. 1-2, para [0033-0034], para [0040-0041], discloses an index of nodes and edges of social graphs in data stores, for entities , actions, and users); in response to receiving an indication that a particular user of the users performed a particular action of the actions in relation to a particular entity of the entities (see Figs. 3a-c, para [0011], para [0071-0072], discloses obtaining scores based on signal values indicating an users interaction with comments); selecting, from the vector space a particular user vector for the particular user, a particular action vector for the particular action, and a particular entity vector for the particular entity (see Figs. 4A-5B, para [0074], para [0097], discloses selecting comments be up-ranked comments  or down-ranked comments based on signal values indicating user interaction with comments).
Ball does not explicitly teach each component of each of the particular entity vector, the particular action vector, and the particular user vector being a floating-point number; determining a resultant vector in the vector space based on a combination of the particular entity vector, particular action vector, and the particular user vector; selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector; and providing an indication of the entity and the action that corresponds to the combination that was selected.
Zhang teaches determining a resultant vector in the vector space based on a combination of the particular entity vector, particular action vector, and the particular user vector, each component of each of the particular entity vector, the particular action vector, and the particular user vector being a floating-point number (see Fig. 1, Fig. 4, Fig. 7, para [0018], para [0061], discloses determining n-dimensional space (resultant vector) based on set of video file audio streams, corresponding to sets of labels submitted to social network (particular entity vector), a particular action performed by a user associated with a user node toward a concept associated with a concept node, and particular user interaction with video file audio stream (particular user vector)).
Ball/Zhang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball to include a resultant vector from disclosure of Zhang. The motivation to combine these arts is disclosed by Zhang as “the number of dimensions used may be determined by the neural network based on optimizing the need to differentiate different types of audio files while reducing computational expense” (para [0039]) and including a resultant vector is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bell/Zhang do not explicitly teach selecting a combination of a single entity vector of the respective entity vectors and a single action vector of the respective action vectors that is closest to the resultant vector; and providing an indication of the entity that corresponds to the single entity vector and an indication of the action that corresponds to the single action vector in the combination.
Chung teaches selecting a combination of a single entity vector of the respective entity vectors and a single action vector of the respective action vectors that is closest to the resultant vector (see Figs. 7A-B, para [0111-0112], para [0123], discloses selecting a combination of a selectable media guidance object ‘sun’ (single entity vector) and a selection of a ‘planet’ (single action vector) representing interactions associated with an identified media asset (resultant vector)); and providing an indication of the entity that corresponds to the single entity vector and an indication of the action that corresponds to the single action vector in the combination (see Figs. 7A-B, para [0119-120], para [0130-0131], discloses indicating ‘planet’ objects represent movies of ‘sun’ genre object, providing a relevance of the ‘planet’ selectable media guidance objects corresponding to ‘sun’ selectable media guidance object in combination).
Ball/Zhang/Chung are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball/Zhang to select a combination of entity and action from disclosure of Chung. The motivation to combine these arts is disclosed by Chung as “many viewers desire a form of media guidance through an interface that allows viewers to efficiently navigate media selections and easily identify media that are they may find important or desirable” (para [0041]) and selecting a combination of entity and action is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Ball teaches a medium comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: obtaining a log, the log including actions performed by users in relation to entities (see Fig. 2, Fig. 11, para [0004], para [0124], discloses logged interaction log for users actions relating to different entities in a social networking system); storing, based on the log of actions, a vector in vector space for each of the entities, for each of the actions, and for each of the users (see Figs. 1-2, para [0033-0034], para [0040-0041], discloses an index of nodes and edges of social graphs in data stores, for entities , actions, and users); obtaining an indication that a particular user of the users performed a particular action of the actions in relation to a particular entity of the entities (see Figs. 3a-c, para [0011], para [0071-0072], discloses obtaining scores based on signal values indicating an users interaction with comments), selecting, from the vector space a particular user vector for the particular user, a particular action vector for the particular action, and a particular entity vector for the particular entity (see Figs. 4A-5B, para [0074], para [0097], discloses selecting comments be up-ranked comments  or down-ranked comments based on signal values indicating user interaction with comments).
Ball does not explicitly teach each component of each of the particular entity vector, the particular action vector, and the particular user vector being a floating-point number; determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user; selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector; and providing an indication of the entity and the action that corresponds to the combination that was selected.
Zhang teaches determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user, each component of each of the particular entity vector, the particular action vector, and the particular user vector being a floating-point number (see Fig. 1, Fig. 4, Fig. 7, para [0018], para [0061], discloses determining n-dimensional space (resultant vector) based on set of video file audio streams, corresponding to sets of labels submitted to social network (particular entity vector), a particular action performed by a user associated with a user node toward a concept associated with a concept node, and particular user interaction with video file audio stream (particular user vector)).
Ball/Zhang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball to include a resultant vector from disclosure of Zhang. The motivation to combine these arts is disclosed by Zhang as “the number of dimensions used may be determined by the neural network based on optimizing the need to differentiate different types of audio files while reducing computational expense” (para [0039]) and including a resultant vector is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bell/Zhang do not explicitly teach selecting a combination of a single entity vector of the respective entity vectors and a single action vector of the respective action vectors that is closest to the resultant vector; and providing an indication of the entity that corresponds to the single entity vector and an indication of the action that corresponds to the single action vector in the combination.
Chung teaches selecting a combination of a single entity vector of the respective entity vectors and a single action vector of the respective action vectors that is closest to the resultant vector (see Figs. 7A-B, para [0111-0112], para [0123], discloses selecting a combination of a selectable media guidance object ‘sun’ (single entity vector) and a selection of a ‘planet’ (single action vector) representing interactions associated with an identified media asset (resultant vector)); and providing an indication of the entity that corresponds to the single entity vector and an indication of the action that corresponds to the single action vector in the combination (see Figs. 7A-B, para [0119-120], para [0130-0131], discloses indicating ‘planet’ objects represent movies of ‘sun’ genre object, providing a relevance of the ‘planet’ selectable media guidance objects corresponding to ‘sun’ selectable media guidance object in combination).
Ball/Zhang/Chung are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball/Zhang to select a combination of entity and action from disclosure of Chung. The motivation to combine these arts is disclosed by Chung as “many viewers desire a form of media guidance through an interface that allows viewers to efficiently navigate media selections and easily identify media that are they may find important or desirable” (para [0041]) and selecting a combination of entity and action is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16, Ball/Zhang/Chung teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball does not explicitly teach for each of the entities related to the actions performed by the users, storing, as an entity vector, a respective first vector of n-dimensions; for each of the actions performed by the users, storing, as an action vector, a respective second vector of n-dimensions; andAmendment and Response Under 37 CFR § 1.1112Page 3 Serial No.: 16/453,021Docket No.: 0059-913001 Filing Date: 6/26/2019for each of the users that performed the actions, storing, as a user vector, a respective third vector of n-dimensions.
Zhang teaches for each of the entities related to the actions performed by the users, storing, as an entity vector, a respective first vector of n-dimensions (see Fig. 1, Fig. 7, para [0034], discloses label-specific vectors for embedding space); for each of the actions performed by the users, storing, as an action vector, a respective second vector of n-dimensions (see Fig. 7, para [0025-0026], discloses user interaction with content vectors of embedding space); and  for each of the users that performed the actions, storing, as a user vector, a respective third vector of n-dimensions (see Fig. 7, para [0025], para [0028-0029], discloses user group vector of embedding space).

Regarding claims 3, 10, and 17, Ball/Zhang/Chung teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball does not explicitly teach wherein storing, in the vector space and based on the log of actions, the respective entity vector for each of the entities, the respective action vector for each of the actions, and the respective user vector for each of the users includes: obtaining, based on the log of actions, training data that includes a plurality of positive samples and a plurality of negative samples, each of the plurality of positive samples representing an action performed by a user in relation to an entity as indicated by the log, each of the plurality of negative samples representing an action not performed by a user on an entity; and determining values for the user, entity, and action vectors to increase distances between G) combinations of user, entity, and action vectors for each of the users, actions, and entities represented by the plurality of in the negative samples and (ii) combinations of user, entity, and action vectors for users, entities, and actions stored in the vector space compared to distances between combinations of user, entity, and action vectors for each of the users, actions, and entities represented by the plurality of  positive samples and (ii) combinations of user, entity, and action vectors stored in the vector space.
Zhang teaches obtaining, based on the log of actions, training data that includes a plurality of positive samples and a plurality of negative samples, each of the plurality of positive samples representing an action performed by a user in relation to an entity as indicated by the log, each of the plurality of negative samples representing an action not performed by a user on an entity (see para [0022, 0024-0025], discloses training data including user positive and negative feedback, indicating user interaction with viewing or not viewing video file); and determining values for the user, entity, and action vectors to increase distances between combinations of user, entity, and action vectors for each of the users, actions, and entities represented by the plurality of in the negative samples and (ii) combinations of user, entity, and action vectors for users, entities, and actions stored in the vector space compared to distances between combinations of user, entity, and action vectors for each of the users, actions, and entities represented by the plurality of  positive samples and (ii) combinations of user, entity, and action vectors stored in the vector space. (see Fig.4, para [0022], para [0029], discloses determining threshold values for vectors belonging to a region of a label in embedding spaces).

Regarding claims 4, 11, and 18, Ball/Zhang/Chung teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball further teaches wherein obtaining the log of actions performed by users in relation to entities includes: obtaining multiple entries, where each entry of the multiple entries indicates an action of the actions that a user of the users performed in relation to an entity of the entities (see Fig. 11, para [0124], discloses logged interaction between users of a social networking system including newsfeed interaction).

Regarding claims 5, 12, and 19, Ball/Zhang/Chung teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball does not explicitly teach wherein determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user comprises: for each component of the particular entity vector, the particular action vector, and the particular user vector, adding corresponding values for that component for the particular entity vector, the particular action vector, and the particular user vector.
Zhang teaches for each component of the particular entity vector, the particular action vector, and the particular user vector, adding corresponding values for that component for the particular entity vector, the particular action vector, and the particular user vector (see para [0029], para [0054], discloses determining values for components of social networking system for different vectors corresponding to particular labels in embedding space, user actions in embedding space, and  relevancy of data in embedding space to a particular user, the social networking system has relevance-and ranking engine).

Regarding claims 6, 13, and 20, Ball/Zhang/Chung teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball does not explicitly teach wherein selecting the combination of one of the entity vectors and one of the action vectors that is closest to the resultant vector includes: determining distances from the resultant vector to combinations of the entity vectors and the action vectors; and determining that the combination of the one of the entity vectors of the entities and the one of the action vectors of the actions has a smallest distance to the resultant vector of the distances of all the combinations of entity vectors and action vectors.
Zhang teaches determining distances from the resultant vector to combinations of the respective entity vectors and the respective action vectors (see Fig. 4, para [0022], para [0039], discloses determining a threshold distance between vectors with different labels corresponding to dimensions); and determining that the combination of the single entity vector of the entities and the single action vectors of the actions has a smallest distance to the resultant vector of the distances of all the combinations (see Fig. 4, para [0022], para [0024], different labels that have corresponding vectors that are less than a threshold distance apart corresponding to dimensions).

Regarding claims 7 and 14, Ball/Zhang/Chung teaches a method of claim 1 and system of claim 8.
Ball does not explicitly teach wherein selecting the combination of the single entity vector and the single action vector includes: determining a n-dimensional shape that corresponds to the combination of the single entity vector and the single action vector, wherein the vector space corresponds to multiple different n-dimensional shapes; determining entity vectors that are within the n-dimensional shape; for each of the entity vectors that are within the n-dimensional shape, determining distances of the combination of the single entity vector and the single action vector to combinations of that entity vector within the n-dimensional shape and each of the respective action vector; and selecting the combination of each of the entity vectors and each of the action vectors that has the shortest distance from the combination of the single entity vector and the single action vector.
Zhang teaches determining a n-dimensional shape that corresponds to the combination of the single entity vector and the single action vector, wherein the vector space corresponds to multiple different n-dimensional shapes (see Fig. 4, para [0020], para [0039], discloses determining n-dimensional shapes for regions that have labels in embedding space); determining the entity vectors that are within the n-dimensional shape (see Fig. 4, para [0039], discloses determining labels for n-dimensional regions); for each of the entity vectors that are within the n-dimensional shape, determining distances of the combination of the single entity vector and the single action vector to combinations of that entity vector within the n-dimensional shape and each of the respective action vector (see Fig. 4, para [0022], para [0039-0040], discloses determining threshold distances for n-dimensional regions for combination of labels and social networking sharing of video file); and selecting the combination of each of the entity vectors and each of the action vectors that has the shortest distance from the combination of the single entity vector and the single action vector (see para [0022], para [0035], discloses selecting a label-embedding space based on type of label, the label-embedding space having a n number of dimensions matching the number of dimensions of a vector).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                       
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159